Appeal by the defendant from three judgments of the Supreme Court, Queens County (Eng, J.), all rendered June 5, 1997, convicting him of robbery in the second degree under Indictment No. 1734/95, robbery in the second degree under Indictment No. 2247/95, and attempted assault in the second degree under Indictment No. 637/96, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
The arguments raised by the defendant in his supplemental pro se brief either have been waived or are frivolous. Bracken, J. P., Santucci, Altman and Smith, JJ., concur.